Citation Nr: 1714778	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-22 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for vertigo, to include as secondary to service-connected migraines, sinusitis, and/or rhinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1977 to October 1977 and from February 1981 to August 1986.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The claim was previously remanded by the Board in July 2015.  

The Board notes that the Veteran's claim of entitlement to service connection for vertigo secondary to sinusitis or rhinitis was denied in a November 28, 2007, rating decision.  On November 25, 2008, the Veteran stated that he had migraine-induced vertigo and included VA treatment records assessing vertigo secondary to migraines.  As the Veteran submitted material evidence of a new theory of entitlement to his claim for service connection for vertigo within one year of the rating decision denying the benefit, the Board finds the November 2007 rating decision was not final, and the issue on appeal includes whether vertigo is caused or aggravated by sinusitis, rhinitis, or migraines.  See 38 C.F.R. § 3.156(b).


REMAND

While further delay is regrettable, additional development is warranted before the claim of entitlement to service connection for vertigo may be decided.  Specifically, an additional medical opinion is required to address all relevant evidence of record.

In accordance with the July 2015 remand, the Veteran was afforded a November 2015 VA examination and medical opinion that noted the Veteran's vertigo was diagnosed as benign paroxysmal position vertigo.  The examiner explained that benign paroxysmal position vertigo can be related to vestibular migraines, but that the Veteran's migraines were not vestibular because there was evidence of improvement of his vertigo symptoms with vestibular rehabilitation and that vertigo associated with vestibular migraines lasted for hours or days, rather than a few seconds as reported by the Veteran.  With regard to sinusitis, the examiner found no direct association between sinusitis and vertigo and noted that sinusitis resulted in symptoms of headache, fever, and congestion that may be reported as lightheadedness, which was not true vertigo.  While the examiner also offered an adverse opinion as to aggravation of vertigo by the migraines and sinusitis, the reasoning behind this opinion is less clear.  

The Veteran has also asserted that his vertigo may be caused or aggravated by his service-connected rhinitis.  An opinion on this matter has not been obtained.  Therefore, remand is required to obtain a complete medical opinion in response to all theories of entitlement.

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following actions:

1.	Obtain updated VA treatment records dating since September 2015.

2.	After completing any records development, the claims file should then be sent to an examiner to determine whether any vertigo present during the period of the claim is related to the Veteran's service or to service-connected disabilities.  If a new examination is deemed necessary to respond to the request, one should be scheduled.  

Specifically, following a review of the Veteran's records, the examiner is directed to provide a medical opinion for any vertigo diagnosis present during the period of the claim as to whether it is at least as likely as not (50 percent probability or greater) that any vertigo was: 

a) permanently worsened beyond the normal progression (versus temporary flare-up of symptoms) as a result of the Veteran's service-connected migraines,

b) permanently worsened beyond the normal progression (versus temporary flare-up of symptoms) as a result of the Veteran's service-connected sinusitis,

c) caused by service-connected rhinitis, or

d) permanently worsened beyond the normal progression (versus temporary flare-up of symptoms) as a result of the Veteran's service-connected rhinitis.

If the examiner finds vertigo has been permanently worsened beyond the natural progression (aggravated), the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability. 

A rationale must be provided for any opinion expressed.  

3.	After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

